DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	 	1) Amend claim 1 to recite: 	A method for monitoring an environment of a first element positioned on a circulation route, implemented by a system comprising at least a first terminal associated with the first element, wherein the method comprises:  	detecting a second element, searching for the detected second element in a list of neighboring elements positioned around the first element, the neighboring elements of the list being equipped with a terminal configured to implement said method, in response to the list not comprising the detected second element, indicating that the second element is not equipped with a terminal configured to implement said method for an environment of the second element:  		recording a geolocation position of said detected second element, and  		determining a third element, for which presence of the detected second element can have an impact. 	2) Amend claim 7 to recite: 	A system for monitoring an environment of a first element positioned on a circulation route, comprising at least a first terminal associated with the first element, the system comprises: 	at least one processor; and 	at least one non-transitory computer readable medium comprising instructions stored thereon which when executed by the at least one processor configure the system to implement a method of monitoring the environment of the first element, the method enables the system to: 		detect a second element, 		search for the detected second element in a list of neighboring elements positioned around the first element, the neighboring elements of the list being equipped with a terminal able to implement said method, 	 	record a geolocation position of said detected second element, in response to the list not comprising the detected second element, indicating that the second element is not equipped with a terminal configured to implement said method for an environment of the second element, and 		determine a third element, for which presence of the detected second element can have an impact, in response to the list not comprising the detected second element.  	3) Amend claim 9 to recite: 	A non-transitory recording medium readable by a computer on which is recorded a computer program comprising instructions for execution of a method for monitoring an environment of a first element positioned on a circulation route, when the instructions are executed by a processor of a system comprising at least a first terminal associated with the first element, wherein the method comprises: 	detecting a second element, 	searching for the detected second element in a list of neighboring elements positioned around the first element, the neighboring elements of the list being equipped with a terminal able to implement said method, 	in response to the list not comprising the detected second element, indicating that the second element is not equipped with a terminal configured to implement said method for an environment of the second element:  		recording a geolocation position of said detected second element, and 		determining a third element, for which presence of the detected second element can have an impact.
Reason(s) for Allowance
The amendments to the claims from 04/07/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly in response to the list not comprising the detected second element, indicating that the second element is not equipped with a terminal configured to implement said method for an environment of the second element recording a geolocation position of said detected second element, and determining a third element, for which presence of the detected second element can have an impact, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684